Case 7:19-cv-00443-KMK Document 47 Filed 12/09/19 Page 1 of 1

FEERICK NUGENT MACCARTNEY =:

DONALD J. FEERICK, JR.
BRIAN DBD. NUGENT*

J. DAVID MacCARTNEY, JR.

MARY E. MARZOLLA*

OF COUNSEL
DAVID J. RESNICK
KEVIN F HOBBS

MICHAEL K. STANTON, JR.

Via ECF

ATTORNEYS AT LAW

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960
TEL. 845-353-2000 FAX. 845-353-2789

ORANGE COUNTY OFFICE
6 DEPOT STREET, SUITE 202
WASHINGTONVILLE, NEW YORK 10992

(Not for service of papers)

www.tnmlawfirm.com

All correspondence must be sent to Rockland County Office

December 9, 2019

Honorable Kenneth M. Karas, U.S.D.J.
U.S District Court for the S.D.N.Y.

300 Quarropas Street
White Plains, NY 10601

JENNIFER M. FEERICK
STEPHEN M. HONAN*+
ALAK SHAH*

PATRICK A. KNOWLES*
JOHN J. KOLESAR III
PATRICK J. MCGORMAN

*LICENSED ALSO IN NEW JERSEY
+LICIENSED ALSO IN CONNECTICUT

Re: Orthodox Jewish Coalition of Chestnut Ridge, et al. v. Village of Chestnut Ridge,
7:19-cv-00443-KMK (S.D.N.Y.)

Dear Judge Karas:

Our firm represents the Defendant, Village of Chestnut Ridge, in the above-referenced
matter. We respectfully submit this correspondence to request to adjourn December 12, 2019
conference, with opposing counsel’s consent, due to ongoing settlement discussions. In this
regard, there is a further mediation conference scheduled for December 20, 2019 before

Magistrate Judge Smith.

Thank you for Your Honor's consideration of this application.

ec: All Counsel via ECF

Respectfully submitted,

   

i fi
Macan he

LYM,

Mary E. Brady Marzolla
